DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claims 1-22, please see the Applicants remarks filed on 2/16/22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDevitt et al. (US 20140235487 A1) discloses Scoring oral cancer lesions comprises: (a) inputting the following data points into a computer: (i) morphological characteristics from individual oral cells from a patient; (ii) one or more of gender, age, alcohol intake, and smoking status of the patient; and (iii) biomarker levels from individual oral cells from the patient; (b) calculating a risk score based on each of the above inputs, the risk score allowing a user to distinguish at least the following: (i) benign lesions, (ii) dysplastic lesions, and (iii) cancerous lesions; and (c) displaying the risk score on an output device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





              /NICOLE M LOUIS-FILS/              Examiner, Art Unit 2641                                                                                                                                                                                          

/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641